DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 08/29/2022.
In claim 1, line 28 insert the term  – and--  before the terms “ a mass content of the seventh component.” 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 1-4 and 9 are allowed. No prior art teaches a liquid crystal composition with negative dielectric anisotropy, wherein the liquid crystal composition comprises: a compound represented by formula I with a mass content of 1-10% as a first component; a compound represented by formula II with a mass content of 1-20% as a second component; two compounds represented by formula III as a third component; three compounds represented by formula IV as a fourth component; and one or more polymerizable compounds as a fifth component; a compound represented by formula V-1 and a compound represented by formula V-2 as a sixth component, a compound represented by formula VI-3 and a compound represented by formula VI-5 as a seventh component; wherein a mass content of the two compounds represented by formula III is 16%, and a  mass content of the three compounds represented by formula IV is 30-30.5%, a mass content of the sixth component is 10%, and  a mass content of the seventh component is 16% as instant claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722